DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
300 in figure 1
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature” as disclosed in claims 3 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The reference character “38” has been used to refer to both “sidewall” in paragraph 097 and “interior volume” in paragraph 092.
The reference character “505” has been used to refer to both “first filling configuration” in paragraph 0106, line 2 and “first filling position” in paragraph 0106, line 4.
The reference character “506” has been used to refer to both “a second delivery configuration” in paragraph 0106, line 2 and “a second delivery position” in paragraph 0108, lines 1-2.
The reference character “605” has been used to refer to both “first filling configuration” in paragraph 0109, line 2 and “first filling position” in paragraph 0109, line 6.
The reference character “607” has been used to refer to “third closed position” in paragraph 0112 and “third closed configuration” in paragraph 0109.
The reference character “46” has been used to refer to “end wall” in paragraph 0113 and “engagement portion” in paragraph 094.
The reference character “40” has been used to refer to “cap securing flange” in paragraph 0114 and “distal end” in paragraph 097.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 3, 7, 16, 22 and 23 are objected to because of the following informalities:  
Regarding claim 1, line 4, the limitation “a syringe” appears to be amended to recite “the syringe” in order to refer to “a syringe” recited in claim 1, line 1.

Regarding claim 2, lien 2, the limitation “a fluid” appears to be amended to recite “the fluid” in order to refer to “a fluid” recited in claim 1, line 1.

Claim 2 recites the limitation “the inner walls” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the distal direction” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the proximal direction” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the direction” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the proximal end wall” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the proximal direction” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim  7 recites the limitation “the distal direction” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the plunger” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, line 9, the limitation “a fluid” appears to be amended to recite “the medical fluid” if “a fluid” is intended to refer to “a medical fluid” recited in line 3.

Regarding claim 16, lien 12, the limitation “a syringe” appears to be amended to recite “the syringe” in order to refer to “a syringe” recited in line 1.

Regarding claim 22, line 2, the limitation “a plunger” appears to be amended to recite “the plunger” in order to refer to “plunger” recited in claim 16, line 5.

Regarding claim 22, line 2, the limitation “a proximal end wall” in line 2 appears to be amended to recite “the proximal end wall” recited in claim 16, line 6.

Regarding claim 22, line 3, the limitation “a piston” in line 3 appears to be amended to recite “the piston” in order to refer to “a piston” recited in claim 16, line 7.

Claim 23 recites the limitation “the direction” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation “the proximal direction” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation “the distal direction” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim is unclear if “a fluid nozzle” recited in line 11 refers to “a discharge nozzle” recited in line 4 or additional. For examination purposes, examiner construes that “a fluid nozzle” and “a discharge nozzle” are same. Claim 16 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 16 is amended to refer the nozzle consistently.
Claims 18-23 and 26 being dependent on claim 16 are also rejected.

Regarding claim 20, the claim is unclear if “a surface” recited in lines 1-2 is same or different from “an engagement surface” recited in claim 19, line 3. For examination purposes, examiner construes that “a surface” in claim 20 and “an engagement surface” in claim 19 are same. Claim 20 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 20 is amended to clearly distinguish both surface i.e. an engagement surface and a surface.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an engagement feature” in claims 3 and 19 and “a flow controller feature” recited in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McArthur et al. (US 2013/0204130 A1).
Regarding claim 1, McArthur teaches a cap 300 (figure 16) for intake and delivery of a fluid from a syringe 320, the cap 300 comprising: 
an outer cap assembly (entire portion of element 300 excluding elements 301 and 306) comprising a fluid inlet path 302 and a fluid outlet path 304; and 
an inner cap assembly (integrated structure formed by elements 301 and 306) configured for insertion into a fluid nozzle (see “N” in figure 16 below) of the syringe 320  and to provide selective fluid communication between an interior 322 of a syringe 320 and the fluid inlet path 302 or the fluid outlet path 304 (figures 15, 16, paragraph 0062, lines 17-22, paragraph 0063, lines 18-22), 
wherein the outer cap assembly (entire portion of element 300 excluding elements 301 and 306) is slidable (element 301 and 306 are sliding relative to element 316 therefore outer cap assembly can be construed as being slidable relative to the inner cap assembly) relative to the inner cap assembly 301, 306 between a first filling position (position shown in figure 15), where the interior 322 of the syringe 320 is in fluid communication with the fluid inlet path 302, and a second delivery position (position shown in figure 16), where the interior 322 of the syringe 320 is in fluid communication with the fluid outlet path 304.

    PNG
    media_image1.png
    329
    520
    media_image1.png
    Greyscale


Regarding claim 2, McArthur teaches wherein the inner cap assembly 301, 306 comprises a flow controller feature 301 (element 301 is responsible for changing the direction of flow from element 302 towards element 322 and once fluid enters into element 322, flow will move towards the sidewall as shown by two curved arrows of the three arrows in figure 15) to divert flow of a fluid to the inner wall of the syringe 320 when the syringe is being filled with the fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Dedig et al. (US 2016/0250409 A1).
Regarding claims 3 and 4, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur further discloses wherein the outer cap assembly has an engagement feature (see “E” in figure 16 above) but is silent regarding an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature. However, “a fluid injector” is not positively claimed therefore, “a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature” is not positively claimed as a part of claimed invention and therefore, if the appropriate “cap retention feature of a fluid injector” is used then an engagement feature is configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature.
Additionally Dedig teaches a design of a fluid injector 10 (figure 1) comprising a cap retention feature 32 of a fluid injector, wherein an engagement surface (surface of element 32) of the cap retention feature prevents movement of a surface/feature (surface of element 30a, 30b engaging with element 32) when the engagement feature (surface of element 30a, 30b engaging with element 32) is engaged with the cap retention feature for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
Examiner further construes that one of ordinary skill in the art would not modify the structure or shape of McArthur instead if the syringe of McArthur is required to be inserted into a fluid injector similar to Dedig then the fluid injector will be modified to have a cap retention feature that engages at a portion indicated by “A” in figure 16 above so that when element “A” engages the cap retention feature, the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid injector when used with syringe of McArthur to incorporate an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature as taught by Dedig for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
McArthur is further silent regarding wherein when the engagement feature engages the engagement surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.
However, McArthur modified in view of Dedig as explained in the rejection above would result in having the cap retention feature in area indicated by “A” in figure 16 above. Therefore, the cap retention feature of Dedig will prevent movement of the outer cap assembly towards the syringe 320. Placing a finger or structure touching the surface of element 301 of McArthur at position shown by F1 in figure 15 of McArthur and moving entire syringe of McArthur along with injector of Dedig towards a distal direction, then the finger or the structure will push the element 301 in the direction shown by arrow F1 in figure 15 thereby having when the engagement feature engages the engagement surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Bergman (US 2,062,285).
Regarding claim 5, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in a proximal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap (see “C” in figure 1 below) is in the first filling position (position where element 6 is in fluidic communication with element 2) with one of a plunger 10 and a proximal end wall of the syringe is drawn in a proximal direction (page 2, left column, lines 60-75, right column, lines 1-9) by a piston 11 of the fluid injector (figure 1) for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of McArthur to incorporate wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in a proximal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

    PNG
    media_image2.png
    494
    158
    media_image2.png
    Greyscale


Regarding claim 6, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein the cap is in the second delivery position when one of a plunger and a proximal end wall of the syringe is pushed in a distal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap is in the second delivery position (page 2, left column, lines 34-56) when one of a plunger and a proximal end wall of the syringe is pushed in a distal direction by a piston 11 of the fluid injector for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of McArthur to incorporate wherein the cap is in the second delivery position when one of a plunger and a proximal end wall of the syringe is pushed in a distal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Regarding claim 7, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein the cap slides between the first filling position and the second delivery position when the direction of the movement of the plunger or the proximal end wall of the syringe is changed from the proximal direction to the distal direction.
However, Bergman teaches wherein the cap (see “C” in figure 1 above) slides between the first filling position (position where element 6 is in fluidic communication with element 2) and the second delivery position (position where element 6 is in fluidic communication with element 3, page 2, left column, lines 34-56) when the direction of the movement of the plunger 11 or the proximal end wall of the syringe is changed from the proximal direction to the distal direction for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cap of McArthur to incorporate wherein the cap slides between the first filling position and the second delivery position when the direction of the movement of the plunger or the proximal end wall of the syringe is changed from the proximal direction to the distal direction as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Knox et al. (US 3,353,537).
Regarding claim 9, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein at least one of the fluid inlet path and the fluid outlet path includes a closure member configured to move between a closed position and an open position upon sliding of the outer cap assembly relative to the inner cap assembly.
However, Knox teaches a design of an automatic multi-dosage device wherein at least one of the fluid inlet path 78 and the fluid outlet path 90 includes a closure member 80, 84 configured to move between a closed position (position where element 80 and 84 prevents fluid communication with element 68) and an open position (position where elements 80 and 84 allows fluid communication with element 68) upon sliding of the plunger 60 for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).
One of ordinary skill in the art, when modifying McArthur in view of Knox will also place the closure member of Knox in the fluid inlet path and fluid outlet path and when outer cap assembly of McArthur is slid relative to the inner cap assembly of McArthur and plunger of McArthur is operated then a closure member configured to move between a closed position and an open position upon sliding of the outer cap assembly relative to the inner cap assembly.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the fluid inlet path the fluid outlet path of Knox to incorporate wherein at least one of the fluid inlet path and the fluid outlet path includes a closure member configured to move between a closed position and an open position upon sliding of the outer cap assembly relative to the inner cap assembly as taught by Knox for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).

Regarding claim 13, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein the fluid inlet path comprises an inlet closure member and the fluid outlet path comprises an outlet closure member, wherein the inlet closure member is in an open position when the syringe is being filled with a liquid and in a closed position when the syringe is delivering the liquid, and wherein the outlet closure member is in a closed position when the syringe is being filled with the liquid and in an open position when the syringe is delivering the liquid.
However, Knox teaches wherein the fluid inlet path 78 comprises an inlet closure member 80 and the fluid outlet path 90 comprises an outlet closure member 84, wherein the inlet closure member 80 is in an open position (column 6, lines 21-28) when the syringe is being filled with a liquid and in a closed position (column 6, lines 12-15) when the syringe is delivering the liquid, and wherein the outlet closure member is in a closed position (column 6, lines 21-28) when the syringe is being filled with the liquid and in an open position (column 6, lines 4-11) when the syringe is delivering the liquid for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid inlet path and the fluid outlet path to incorporate wherein the fluid inlet path comprises an inlet closure member and the fluid outlet path comprises an outlet closure member, wherein the inlet closure member is in an open position when the syringe is being filled with a liquid and in a closed position when the syringe is delivering the liquid, and wherein the outlet closure member is in a closed position when the syringe is being filled with the liquid and in an open position when the syringe is delivering the liquid as taught by Knox for the purpose of allowing one-way fluid flow within the device (column 2, lines 43-53).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Fitzgerald (US 2010/0286650 A1).
Regarding claim 14, McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 1. McArthur is silent regarding wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path.
However, Fitzgerald teaches a design of a medical fluid container wherein the outer cap assembly 150 is slidable relative to the inner cap assembly 160 to a third closed position (paragraph 0043) where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the outer cap assembly and the inner cap assembly of McArthur to incorporate wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path as taught by Fitzgerald for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Blackman (US 2,592,381).
Regarding claim 16, McArthur discloses a syringe 320 (figure 15) for a fluid injector, the syringe comprising: a proximal end (end where element 324 is present), a distal end (end where element 300 is present), and a cylindrical sidewall (side wall of element 320) between the proximal end and the distal end defining an interior volume 322 for retaining a medical fluid therein; a discharge nozzle (see “N” in figure 16 above) at the distal end, a plunger 324 slidably associated with the syringe 320; and a cap 300 at least partially inserted into the discharge nozzle (see “N” in figure 16 above) and configured to intake and deliver of a fluid from the syringe, the cap comprising:
an outer cap assembly (entire portion of element 300 excluding elements 301 and 306) comprising a fluid inlet path 302 and a fluid outlet path 304; and 
an inner cap assembly (integrated structure formed by elements 301 and 306) configured for insertion into a fluid nozzle (see “N” in figure 16 below) of the syringe 320  and to provide selective fluid communication between an interior 322 of a syringe 320 and the fluid inlet path 302 or the fluid outlet path 304 (figures 15, 16, paragraph 0062, lines 17-22, paragraph 0063, lines 18-22), 
wherein the outer cap assembly (entire portion of element 300 excluding elements 301 and 306) is slidable (element 301 and 306 are sliding relative to element 316 therefore outer cap assembly can be construed as being slidable relative to the inner cap assembly) relative to the inner cap assembly 301, 306 between a first filling position (position shown in figure 15), where the interior 322 of the syringe 320 is in fluid communication with the fluid inlet path 302, and a second delivery position (position shown in figure 16), where the interior 322 of the syringe 320 is in fluid communication with the fluid outlet path 304.

McArthur is silent regarding a piston engagement feature located on one of the plunger slidably associated with the syringe and a proximal end of the syringe, the piston engagement feature configured for releasably engaging a piston of the fluid injector.
However, Blackman teaches a design of a hypodermic syringe comprising a piston engagement feature 32 (figure 1) located on one of the plunger 22 slidably associated with the syringe (figure 1) and a proximal end of the syringe, the piston engagement feature 32 configured for releasably (column 2, lines 3-5, threaded is construed as releasably engaged) engaging a piston 26 of the fluid injector for the purpose of using a well-known alternative releasable connection between the plunger and the piston (column 2, lines 3-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the connection between the plunger and piston of McArthur to incorporate a piston engagement feature located on one of the plunger slidably associated with the syringe and a proximal end of the syringe, the piston engagement feature configured for releasably engaging a piston of the fluid injector as taught by Blackman for the purpose of using a well-known alternative releasable connection between the plunger and the piston (column 2, lines 3-5).

Regarding claim 18, McArthur discloses wherein the syringe further comprises a retention flange (see “E” in figure 16 above) having a proximal surface (surface of element “E” facing towards element 302) that limits a distance that the syringe slides 320 in a proximal direction when the plunger or the end wall is retracted in the proximal direction (if a blocking element is placed position shown as “A” in figure 16 above then element “E” will limit proximal direction travel of the syringe).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Blackman (US 2,592,381) and further in view of Dedig et al. (US 2016/0250409 A1).
Regarding claims 19 and 20, McArthur/Blackman (hereinafter referred as “modified McArthur”) discloses the claimed invention substantially as claimed, as set forth above in claim 16. McArthur further discloses wherein the outer cap assembly has an engagement feature (see “E” in figure 16 above) but is silent regarding an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature. However, “a fluid injector” is not positively claimed therefore, “a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature” is not positively claimed as a part of claimed invention and therefore, if the appropriate “cap retention feature of a fluid injector” is used then an engagement feature is configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature.
Additionally Dedig teaches a design of a fluid injector 10 (figure 1) comprising a cap retention feature 32 of a fluid injector, wherein an engagement surface (surface of element 32) of the cap retention feature prevents movement of a surface/feature (surface of element 30a, 30b engaging with element 32) when the engagement feature (surface of element 30a, 30b engaging with element 32) is engaged with the cap retention feature for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
Examiner further construes that one of ordinary skill in the art would not modify the structure or shape of McArthur instead if the syringe of McArthur is required to be inserted into a fluid injector similar to Dedig then the fluid injector will be modified to have a cap retention feature that engages at a portion indicated by “A” in figure 16 above so that when element “A” engages the cap retention feature, the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid injector when used with syringe of modified McArthur to incorporate an engagement feature configured to engage a cap retention feature of a fluid injector, wherein an engagement surface on the cap retention feature prevents movement of the outer cap assembly in at least one of the proximal direction and the distal direction when the engagement feature is engaged with the cap retention feature as taught by Dedig for the purpose of securely holding the syringe/structure connected to the engagement feature with respect to the fluid injector (paragraph 0032, lines 9-13).
Modified McArthur is further silent regarding wherein when the engagement feature engages a surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.
However, modified McArthur modified in view of Dedig as explained in the rejection above would result in having the cap retention feature in area indicated by “A” in figure 16 above. Therefore, the cap retention feature of Dedig will prevent movement of the outer cap assembly towards the syringe 320. Placing a finger or structure touching the surface of element 301 of McArthur at position shown by F1 in figure 15 of McArthur and moving entire syringe of McArthur along with injector of Dedig towards a distal direction, then the finger or the structure will push the element 301 in the direction shown by arrow F1 in figure 15 thereby having when the engagement feature engages a surface of the cap retention feature of the fluid injector, the outer cap assembly is slidable relative to the inner cap assembly upon distal and proximal movement of the syringe having the cap attached thereto.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Blackman (US 2,592,381) and further in view of Bergman (US 2,062,285).
Regarding claim 21, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 16. Modified McArthur is silent regarding wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in a proximal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap (see “C” in figure 1 above) is in the first filling position (position where element 6 is in fluidic communication with element 2) with one of a plunger 10 and a proximal end wall of the syringe is drawn in a proximal direction (page 2, left column, lines 60-75, right column, lines 1-9) by a piston 11 of the fluid injector (figure 1) for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of modified McArthur to incorporate wherein the cap is in the first filling position with one of a plunger and a proximal end wall of the syringe is drawn in a proximal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Regarding claim 22, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 16. modified McArthur is silent regarding wherein the cap is in the second delivery position when one of a plunger and a proximal end wall of the syringe is pushed in a distal direction by a piston of the fluid injector.
However, Bergman teaches a design of a fluid injector wherein the cap is in the second delivery position (page 2, left column, lines 34-56) when one of a plunger and a proximal end wall of the syringe is pushed in a distal direction by a piston 11 of the fluid injector for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the cap of McArthur to incorporate wherein the cap is in the second delivery position when one of a plunger and a proximal end wall of the syringe is pushed in a distal direction by a piston of the fluid injector as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Regarding claim 23, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 16. Modified McArthur is silent regarding wherein the cap slides between the first filling position and the second delivery position when the direction of movement of the plunger or the proximal end wall of the syringe is changed from the proximal direction to the distal direction.
However, Bergman teaches wherein the cap (see “C” in figure 1 above) slides between the first filling position (position where element 6 is in fluidic communication with element 2) and the second delivery position (position where element 6 is in fluidic communication with element 3, page 2, left column, lines 34-56) when the direction of the movement of the plunger 11 or the proximal end wall of the syringe is changed from the proximal direction to the distal direction for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cap of modified McArthur to incorporate wherein the cap slides between the first filling position and the second delivery position when the direction of the movement of the plunger or the proximal end wall of the syringe is changed from the proximal direction to the distal direction as taught by Bergman for the purpose of operating the fluid injector without requiring more technical skill or attention for operation of valves (page 2, right column 2, lines 45-50).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (US 2013/0204130 A1) in view of Blackman (US 2,592,381) and further in view of Fitzgerald (US 2010/0286650 A1).
Regarding claim 26, modified McArthur discloses the claimed invention substantially as claimed, as set forth above in claim 16. Modified McArthur is silent regarding wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path.
However, Fitzgerald teaches a design of a medical fluid container wherein the outer cap assembly 150 is slidable relative to the inner cap assembly 160 to a third closed position (paragraph 0043) where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the outer cap assembly and the inner cap assembly of modified McArthur to incorporate wherein the outer cap assembly is slidable relative to the inner cap assembly to a third closed position where there is no fluid communication between the interior of the syringe and the fluid inlet path or the fluid outlet path as taught by Fitzgerald for the purpose of stopping the fluid communication of the fluid chamber with the fluid inlet path and fluid outlet path thereby when fluid refilling or fluid delivery is not required (paragraph 0060).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, McArthur et al. (US 2013/0204130 A1), is silent regarding an elastic connector member between the first portion and the second portion, wherein the elastic connector member connects the closure member to the inner cap assembly in combination with other claimed limitations of claim 10.
Claim 11 being dependent on claim 10 is also indicated allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brett et al. (EP 2767299 A1): discloses a design of an infusion system comprising a syringe and a reservoir along with a slidable valve for filling the syringe and delivering the fluid from the syringe into the patient.
Eisenberg (US 1,930,929): discloses a design of an injector comprising a syringe and a reservoir wherein the valve/cap is located at the distal end of the syringe wherein operating the valve/cap, the fluid is either diverted from the reservoir into the syringe or from the syringe into the patient.
Lee et al (US 2013/0043273 A1): discloses a design of a syringe having a cap wherein the outer cap assembly is movable relative to the inner cap assembly.
Anderson et al. (US 2014/0124087 A1): discloses a design of a fluid injector comprising a syringe and a reservoir wherein the valve is located between the reservoir and the syringe to divert the fluid either from the reservoir into the syringe or from the syringe to the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783